UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-1636


JACKIE JIMOH,

                Plaintiff – Appellant,

          v.

CHARLOTTE MECKLENBURG HOUSING PARTNERSHIP, INC.,

                Defendant – Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.     Robert J. Conrad,
Jr., Chief District Judge. (3:08-cv-00495-RJC-DCK)


Submitted:   April 27, 2011                   Decided:   May 13, 2011


Before WILKINSON, KING, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Angela Gray, GRAY NEWELL, LLP, Greensboro, North Carolina, for
Appellant.    Charles E. Johnson, Allyson Pierce Lawless,
ROBINSON, BRADSHAW & HINSON, P.A., Charlotte, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Jackie     Jimoh     appeals      the   district       court’s      order

granting      the   Charlotte      Mecklenburg          Housing     Partnership,

Incorporated’s motion for summary judgment on Jimoh’s claims of

discrimination      on   the    basis       of   age,    race     and   sex,     and

retaliation, in violation of Title VII of the Civil Rights Act

of 1964, as amended, 42 U.S.C.A. §§ 2000e to 2000e-17 (West 2003

& Supp. 2010), the Age Discrimination in Employment Act of 1967,

as amended, 29 U.S.C.A. §§ 621-34 (West 2006 & Supp. 2010), and

42 U.S.C. § 1981 (2006). *        We have reviewed the record and find

no reversible error.           Accordingly, we affirm for the reasons

stated in the district court’s order and judgment.                      Jimoh v.

Charlotte Mecklenburg Hous. P’Ship, Inc., No. 3:08-cv-00495-RJC-

DCK (W.D.N.C. May 12, 2010).              We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                         AFFIRMED




     *
       Jimoh has failed to brief, and has therefore abandoned,
her state-law claims for intentional and negligent infliction of
emotional distress, negligent supervision and retention of an
employee, and breach of contract.   See Wahi v. Charleston Area
Med. Ctr., Inc., 562 F.3d 599, 607 (4th Cir. 2009), cert.
denied, 130 S. Ct. 1140 (2010).



                                        2